Citation Nr: 0737949	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  99-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a disability manifested by numbness of the 
distal phalanx of the left ring finger, to include as 
secondary to the service-connected cervical spine disability.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for residuals of 
smoking.

4.  Entitlement to service connection for left knee 
disability, to include as secondary to the service-connected 
right knee disability.

5.  Entitlement to service connection for right hip 
disability, to include as secondary to the service-connected 
right knee disability.

6.  Entitlement to service connection for right shoulder 
disability, to include as secondary to the service-connected 
cervical spine disability.

7.  Entitlement to a higher initial evaluation than 30 
percent for cervical spine disability.

8.  Entitlement to a higher initial evaluation than 10 
percent for right knee disability.

9.  Whether discontinuance of the veteran's Vocational 
Rehabilitation Program benefits pursuant to Chapter 31, Title 
38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 1978 
and from January 1980 to January 1983.  This appeal arises 
from multiple rating decisions, dated December 1997, 
September 1998, June 2000, October 2003, and August 2004, by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2007, the 
undersigned Acting Veterans Law Judge conducted a personal 
hearing sitting in St. Petersburg, Florida regarding the 
issues on appeal.  The veteran was also afforded a hearing in 
December 2000 with the RO regarding the Vocational 
Rehabilitation issue.     

The Board notes that, after the case was certified to the 
Board, additional VA medical records were associated with the 
claim's file.  However, the additional information is 
cumulative and redundant of the information already of 
record.  


FINDINGS OF FACT

1.  In December 1997, the RO denied service connection for 
numbness of the distal phalanx of the left ring finger, 
including as secondary to the service-connected cervical 
spine disability, based on the lack of medical evidence 
establishing that the disability was either related to the 
veteran's military service or to the service-connected 
cervical spine disability; the veteran did not perfect an 
appeal of the denial.  

2.  Evidence submitted subsequent to the December 1997 
decision, although new, is not material as it does not 
include competent evidence suggesting that the numbness of 
the distal phalanx of the left ring finger is related to 
either the veteran's military service or his service-
connected cervical spine disability.
 
3.  The veteran's currently diagnosed alcoholism resulted 
from his own abuse of alcohol and is not a disability for VA 
disability compensation purposes of direct service 
connection.

4.  The veteran's claim for residuals of smoking was received 
after June 1998 and lacks legal merit.  
 
5.  A left knee disability is not related to active service 
and was not caused or aggravated by his service-connected 
right knee disability.

6.  A right hip disability is not related to active service 
and was not caused or aggravated by service-connected right 
knee disability.

7.  A right shoulder disability is not related to active 
service and was not caused or aggravated by service-connected 
cervical spine disability.

8.  The veteran is receiving the maximum disability rating 
for limitation of motion for his cervical spine disability; 
there is no evidence of ankylosis, intervertebral disc 
syndrome (IVDS) symptoms, or any neurological impairment.

9.  The right knee disability is manifested by extension 
limited to 8 degrees and flexion limited to 110 degrees; no 
instability or significant function impairment is objectively 
shown.

10.  Substantive appeal was received within one year of 
notice of discontinuance of the Vocational Rehabilitation 
plan.
 
11.  The veteran failed to maintain satisfactory conduct and 
did not cooperate in the vocational rehabilitation program, 
by refusing to undergo reasonable and appropriate testing, 
and by refusing to meet with his case manager as required by 
the Rehabilitation Plan. 


 CONCLUSIONS OF LAW

1.  The evidence received since the RO's December 1997 
decision is not new and material; the veteran's claims for 
service connection for numbness of the distal phalanx of the 
left ring finger is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156, 3.159 (1998).

2.  A claim of entitlement to service connection for 
alcoholism lacks legal merit.  38 U.S.C.A. §§ 105(a), 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.301, 3.303 (2007).

3.  A claim of entitlement to service connection for 
residuals of smoking lacks legal merit.  38 U.S.C.A. 
§§ 1103(a), 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.300(b) (2007). 

4.  Left knee disability was not incurred in or aggravated by 
service and is not proximately due or the result of a service 
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).

5.  Right hip disability was not incurred in or aggravated by 
service and is not proximately due or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2007).

6.  Right shoulder disability was not incurred in or 
aggravated by service and is not proximately due or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2007).

7.  The criteria for the assignment of an initial disability 
rating in excess of 30 percent for the service-connected 
cervical spine disability have not been met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, including Diagnostic Codes (DC) 5287, 5290, 5293 
(effective prior to Sept. 26, 2003); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5237, 
5243 (effective on Sept. 26, 2003). 

8.  The criteria for an initial disability rating in excess 
of 10 percent for the right knee disability are not met for 
any period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5260, 5261 (2007).

9.  Discontinuance of vocational rehabilitation benefits was 
warranted.  38 U.S.C.A. §§ 3102, 5103, 5103A (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.159, 21.98, 21.362, 21.364 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In December 1997, the RO denied the veteran's claim for 
service connection for numbness of the distal phalanx of the 
left ring finger, to include as secondary to the service-
connected cervical spine disability, based on the lack of 
medical evidence establishing that the disability was either 
related to the veteran's military service or the cervical 
spine disability.  The veteran did not file a notice of 
disagreement within one year of the decision, and therefore, 
the decision became final.  38 C.F.R. § 20.302.

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be reopened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  
 
In January 1998, the veteran filed to reopen his previously 
denied claim for service connection.  The Board notes that 
the veteran specifically stated that the January 1998 
statement was "not a notice of disagreement."  Therefore, 
the RO interpreted the January 1998 statement as a claim to 
reopen.  The applicable law at the time of the veteran's 
filing defined new and material evidence as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 
(1998).  

Evidence before the RO in 1997 included the veteran's service 
medical records and VA treatment records.  The service 
medical records were absent for any treatment or complaints 
of numbness of the distal phalanx of the left ring finger.  
The November 1997 VA examiner opined that the numbness in the 
left ring finger was not related to the veteran's neck 
injury, cervical spine disability.  

Since the 1997 decision, additional VA treatment records have 
been associated with the claim's file.  However, these 
records only note the veteran's complaints of numbness of the 
left ring finger.  In May 1998, the veteran underwent an 
additional VA examination where the examiner noted that the 
etiology of the numbness was either an ulnar mononeuropathy 
or cervical radiculopathy.  The follow-up report noted that 
there was no cervical radiculopathy.  There was evidence of a 
left median nerve entrapment at the wrist, carpal tunnel.  
However, there is no medical evidence that the claimed 
disability is related to either the veteran's military 
service or his service-connected cervical spine disability.

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for numbness of the distal 
phalanx of the left ring finger was the RO's December 1997 
decision, which denied the claim because the evidence did not 
show that the disability was either related to the veteran's 
military service or his service-connected cervical spine 
disability.  
 
Although the medical evidence and statements submitted by the 
veteran in connection with his attempt to reopen the claim 
are new, they are not material.  As previously stated, 
material evidence constitutes evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration.  
No such evidence has been submitted.  Evidence submitted 
subsequent to the December 1997 decision, although new, is 
not material as it does not include competent evidence 
suggesting that the numbness of the distal phalanx of the 
left ring finger is related to either the veteran's military 
service or his service-connected cervical spine disability.  
Therefore, new and material evidence has not been received to 
warrant a reopening of his claim for numbness of the distal 
phalanx of the left ring finger. 

II.  Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, during a 
period of war.  38 U.S.C.A. §§ 1110, 1131.  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. §§ 
1110, 1131, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001) (Pain alone is not a disability for VA disability 
compensation purposes.)..  

Alternatively, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
on October 10, 2006, but finds the previous version of 
38 C.F.R. § 3.310 potentially more favorable to the 
veteran.).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Alcoholism 

The veteran's service medical records are absent for any 
treatment or diagnosis of alcoholism, but his post-service 
medical records do note such treatment and a diagnosis of 
alcohol abuse.  
 
Generally, service connection requires that the evidence 
establish that a particular injury or disease resulting in 
chronic disability was incurred in or aggravated by service, 
but no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol.  As amended by the Omnibus Budget and Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 
1388-351 (1990), for all claims filed after October 31, 1990, 
38 U.S.C.A. §§ 1110, 1131 provides that "no compensation 
shall be paid if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs."  
Therefore, under the law in effect beginning on November 1, 
1990, alcohol dependence is deemed by statute to be the 
result of willful misconduct and cannot be service connected.  
See 38 U.S.C.A. §§ 105(a), 1110, 1131. 

The corresponding regulations provide that alcohol abuse, 
unless it is a "secondary result" of an "organic disease 
or disability," is considered to be "willful misconduct."  
The simple drinking of alcohol is not of itself willful 
misconduct; however, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If drinking alcohol to enjoy its intoxicating 
affects results proximately and immediately in disability, 
such disability will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2). 
 
In VAOPGCPREC 2-98, VA General Counsel held that § 8052 of 
the Omnibus Budget and Reconciliation Act of 1990 prohibits a 
grant of "direct service connection" for drug or alcohol 
abuse on the basis of incurrence or aggravation in line of 
duty during service.  The veteran in this case filed his 
claim well after October 31, 1990.  In this context, the 
Board notes that in VAOPGCPREC 7-99 the VA General Counsel 
restated these fundamental conclusions.  VA General Counsel 
precedent opinions are binding on the Board.  38 U.S.C.A. § 
7104(c).  

In a recent case, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) confirmed this interpretation, 
indicating that 38 U.S.C.A. §§ 1110, 1131 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  The Federal Circuit 
defined "primary" alcohol abuse as disability arising 
during service from voluntary and willful drinking to excess.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Because the veteran's claim is for alcoholism as 
directly incurred in service, the Board finds that his claim 
is without legal merit, and must be denied.   
 
B.  Residuals of Smoking

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  38 U.S.C.A 1103(b) provides that 
nothing in subsection (a) shall be construed as precluding 
the establishment of service connection for a disability 
which is otherwise shown to have been incurred or aggravated 
in service, or within the presumptive period as specified 
under law.  See also 38 C.F.R. § 3.300(b). 
 
The veteran asserts he has residuals of tobacco use during 
service, to include clogged arteries.  See Hearing Transcript 
p. 6.  For claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300.  The claim was received in March 
2004.

The Board notes that neither the service medical records nor 
the post-service medical records attribute any disability, 
including clogged arteries, to smoking.  To the extent that 
the veteran is claiming service connection for nicotine 
dependence, the Board cannot consider a theory of entitlement 
to service connection based on in-service use of tobacco 
products in this case because the tobacco-use claim was 
received after June 8, 1998.  

In Sabonis, 6 Vet. App. at 430, the Court held that in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Based on the above, the Board finds that his claim is without 
legal merit and must be denied.   
 
C.  Left Knee Disability, Right Hip Disability, and Right 
Shoulder Disability

The veteran's service medical records do not reflect any 
complaints or treatment for a left knee, right hip, or right 
shoulder disability, and there is no medical evidence of 
record linking these disabilities with the veteran's military 
service; therefore, entitlement to service connection is not 
possible on a direct basis.  However, the Board notes that 
the veteran's main contention is that these disabilities are 
secondary to his service-connected disabilities.  The veteran 
asserts that his left knee and right hip disabilities are 
related to his service-connected right knee disability and 
that his right shoulder disability is related to his service-
connected cervical spine disability.

In August 2003, the veteran underwent a VA examination.  The 
examiner opined that the left knee and right hip disabilities 
are not related to the service-connected right knee 
disability and that the right shoulder disability was not 
related to the service-connected cervical spine disability.  
There is no medical evidence in the claim's file linking any 
of the disabilities to a service-connected disability.  
Absent competent medical evidence to the contrary, the weight 
of the competent medical evidence demonstrates no 
relationship of the claimed current disabilities of the left 
knee, right hip, or right shoulder to service or a service-
connected disability.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, the Board finds that the veteran's left 
knee, right hip, and right shoulder disabilities are not 
proximately due to or the result of a service connected 
disability or related to his active military service.  

The veteran's own theory of medical diagnosis and causation 
cannot be accepted as competent evidence because he is not 
shown to possess the requisite training to speak to issues of 
medical diagnosis and causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Accordingly, the veteran's 
claim must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

A.  Cervical Spine Disability

The veteran's service-connected cervical spine disability is 
currently rated as 30 percent disabling.  It is noted that 
during the course of the veteran's appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 67 Fed. Reg. 51,454-58 (Aug. 27, 2003).  According to 
governing legal precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03. 

In cases such as this, the General Counsel's opinion 
(VAOPGCPREC 7-03) dictates that the "old" criteria for 
evaluating spine disabilities apply prior to the changes in 
regulation, and for the subsequent period of changes, and 
that the revised criteria apply from the date of enactment to 
the present.  In addition, the Board notes that the 
retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

The veteran asserts that his cervical spine disability is 
more severe than currently rated.  During the August 2007 
personal hearing, the veteran complained of numbness and 
tingling.

A January 1996 private medical record noted good range of 
motion of the neck.  Extension was noted as 35 to 40 degrees, 
and bilateral rotation was noted as 80 to 85 degrees.  
Reflexes were intact.  The physician diagnosed the veteran 
with cervical spine strain syndrome with very mild 
spondylosis at the C5-C6 level.  A May 1997 VA clinic record 
noted tenderness and spasm of the right middle trapezius.  
Range of motion was noted as good.  The assessment was 
myofascial neck and upper back pain and left ulnar 
neuropathy.  The additional VA clinic records are consistent 
with the findings in the VA examinations.

During the November 1997 VA examination, the veteran 
complained of radiating pain from the right side of his head 
down the back of his neck and into the shoulder area.  He 
denied any radiating pain or weakness into his upper 
extremities.  The examiner noted that there was no myospasm.  
Tenderness was noted over the C7 spinous process.  Range of 
motion was recorded as 30 degrees of forward flexion, 30 
degrees of extension, 40 degrees of right lateral bending, 30 
degrees of left lateral bending, and 55 degrees of bilateral 
rotation.  The veteran had some pain with lateral bending but 
otherwise had pain-free range of motion.  Neurologic testing 
in the upper extremities showed no focal deficits.  The 
radiology reports were noted as unremarkable with no evidence 
of shifting vertebral bodies.  The diagnosis was chronic 
cervical strain.  The examiner opined that the numbness of 
the left ring and little fingers were not related to the 
cervical strain.

During the April 1998 VA examination, the veteran complained 
of numbness into his left hand.  He also noted morning 
stiffness in his neck.  Range of motion was recorded as 30 
degrees of forward flexion with pain on extremes, 30 degrees 
of backward extension with pain on extremes, 30 degrees of 
bilateral lateral bending with pain on extremes, and 45 
degrees of bilateral rotation with pain on extremes.  The 
pain was noted as mainly isolated on the right side of the 
neck and the paraspinal musculature.  Strength was 5/5 
throughout the bilateral upper extremities.  Deep tendon 
reflexes were 2+ and symmetric in the biceps, triceps, and 
brachioradialis.  Sensation was grossly intact to light touch 
in the bilateral upper extremities, with the exception of the 
distal aspect of the small ring and distal tip of the long 
finger on the left hand.  The diagnosis was cervical strain.  
A May 1998 electrodiagnostic follow-up noted no cervical 
radiculopathy.  

In October 2001, the Board remanded the issue for an 
additional examination.  In August 2003, the veteran 
underwent a VA examination.  Range of motion was noted as 50 
degrees of forward flexion, 70 degrees of extension, and 60 
degrees of lateral rotation, unimpeded by pain or crepitus.  
Throughout active range of motion, the veteran did not 
complain of any significant radicular pain or numbness in his 
hands.  Neurovascular status of the right hand and upper 
extremity was intact with 2+ radial pulses and 5/5 grip 
strength.  The radiology report demonstrated mild 
degenerative disc disease from C5-C6 and C6-C7.  The 
vertebral bodies were noted as well aligned.  The examiner 
stated that the limitation of the cervical spine was slight.  
The veteran did not describe any radicular symptoms.

During the August 2005 VA examination, the veteran complained 
of radiating pain that goes up in the occipital area of the 
right neck and occasionally into the right trapezius.  He 
noted that the pain was constant and that it flares a little 
on a day to day basis.  He denied radicular symptoms into the 
upper extremity.  Range of motion was noted as 50 degrees of 
extension, 50 degrees of flexion, 40 degrees of lateral 
bending, and 50 degrees of lateral rotation.  There was mild 
tenderness along the cervical spine.  Deep tendon reflexes 
were 2+ and symmetrical to the bilateral upper extremities.  
There was no muscle atrophy.  Motor strength was 5/5 to all 
major muscle groups.  Sensation was intact to the bilateral 
upper extremities.

The radiology report revealed mild degenerative changes at 
the C5-C6 and C6-C7 levels and within the vertebral bodies of 
C5-C6.  The impression was noted as mild degenerative disc 
disease of C5-C6 and C6-C7 without radiculopathy.  The 
examiner stated that the veteran demonstrated mild limitation 
secondary to pain within the cervical spine, especially in 
the extension position.  Therefore, the limitation of range 
of motion of the cervical spine was noted as slight.  The 
veteran's functional limitation was consistent with his 
inability to perform hyperextension activities of the 
cervical spine for a significant amount of time.  The veteran 
did not suffer from any additional limitation secondary to 
pain, fatigue, or lack of endurance during flare-ups, and 
therefore, the examiner stated did not warrant an increase in 
limitation and range of motion. 

i.  Criteria Effective Prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability rating in excess of 30 percent under the 
evaluation criteria effective prior to September 23, 2002.

Under the "old" rating criteria, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, DC 5010 (2002).  Traumatic 
arthritis is substantiated by X-ray findings and rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, DC 5003 
(2002), degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under 38 C.F.R. § 4.71a, DC 5290 (2002), for evaluation of 
limitation of motion of the cervical spine, the maximum 
rating provided for is 30 percent which represents severe 
limitation of motion; therefore, the veteran is receiving the 
highest scheduler rating available under DC 5290.  See also 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The Board notes that the clinical findings on the VA 
examinations show that the veteran retains a measurable range 
of motion of the cervical spine, indicating that he does not 
have ankylosis of the spine.  Specifically, the August 2005 
VA examiner stated that the veteran's limitation of motion 
was slight.  Hence, the Board finds that there is no basis 
for a rating under former DC 5287 for ankylosis of the 
cervical spine.  See VAOPGCPREC 9-98 (stating that painful 
motion is limited motion only at the point the pain actually 
sets in).

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 40 percent rating is 
warranted when the intervertebral disc syndrome (IVDS) is 
severely disabling with recurring attacks and intermittent 
relief.  A 60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2002). 

The medical records show that the veteran has complained of 
neurological symptoms in the upper extremities.  However, the 
August 2005 electrodianostic study found no cervical 
radiculopathy.  In the Board's judgment, the available 
findings are not reflective of a severe disc condition.  
Specifically, the evidence does not show recurring attacks 
with intermittent relief.  Thus, a 40 percent rating under DC 
5293 is not in order.

The Board further notes that there are no other "old" 
rating criteria by which the veteran would be more 
appropriately evaluated in terms of his service-connected 
cervical spine disability.

ii.  Criteria Effective on September 23, 2002
    
After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria that became 
effective on September 23, 2002. 
 
The criteria for evaluating limitation of motion of the 
cervical spine, as in effect prior to September 23, 2002, 
remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously shown herein above, there is no 
objective evidence to show that a rating in excess of 30 
percent under Codes 5003, 5010, and 5290 is warranted. 
    
Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome (IVDS) were revised.  Effective 
September 26, 2003, VA revised the criteria for evaluating 
diseases and injuries of the Spine which resulted in a 
renumbering of the IVDS criteria to DC 5243.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  This regulatory change did 
not include any substantive change to the provisions enacted 
in 2002.  For purposes of this analysis, the Board will refer 
to the current numbering of DC 5243 in the discussion below.

Under the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, DC 5243 (2003).  Note 1 
to the revised code states that an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

There is no evidence of record to show that the veteran has 
experienced actual incapacitating episodes, including 
evidence that he has been prescribed bed rest by a physician.  
Additionally, the cervical spine disability is not shown to 
be productive of any neurological deficits.  Thus, the 
veteran does not meet the criteria for an increased rating 
under the revised DC 5243.

iii.  Criteria Effective on September 26, 2003 

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
rating in excess of 30 percent under evaluation criteria 
effective on September 26, 2003.  The revised evaluations 
effective on September 26, 2003 are for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.
    
Effective September 26, 2003, the criteria for evaluating 
cervical spine disability were revised.  Under such 
revisions, relevant to cervical strain, a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine.  As previously noted, the Board finds 
that the objective medical findings do not show ankylosis of 
the cervical spine.  Thus, the next higher rating is not 
warranted.
 
As noted, DC 5237 is for application with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  This implies that the factors for 
consideration under the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), are now contemplated in the rating assigned 
under the general rating formula.  Even if DeLuca factors are 
not contemplated in the current evaluation criteria, the 
veteran is in receipt of the highest rating for limitation of 
motion that does not involve ankylosis.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
    
In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran is not entitled to a 
higher initial rating for the cervical spine disability.  The 
veteran has been deemed competent to describe his symptoms 
and manifestations of the disability, but the preponderance 
of the lay and medical evidence is against a higher 
evaluation.  The benefit of the doubt rule, therefore, is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Right Knee Disability

The veteran asserts that his right knee disability is more 
severe than the 10 percent currently rated.  During the 
August 2007 hearing, the veteran complained of instability 
and swelling.

A January 1996 private medical record noted complaints of 
swelling and a sensation of giving way.  There was no 
effusion, but he did have crepitus with range of motion and 
particular joint line tenderness of the right knee at the 
medial joint line area.  There was no instability.  He did 
have increased symptomatology, especially of the medial 
compartment with McMurray testing of the right knee.  The 
diagnosis was right knee pain, and the physician ruled out 
medial meniscal tear with chondromalacia type of 
symptomatology.  VA clinic records noted that the veteran 
underwent right knee arthroscopy in August 1997, September 
1998, and August 1999.  The VA clinic records also note no 
evidence of instability and range of motion findings are 
consistent with the VA examination findings, with the 
exception of a September 2002 clinic record that noted 
flexion limited to 110 degrees.

The November 1997 VA examination noted that the right knee 
was healed following the August 1997 arthroscopy.  The 
veteran was noted as using a Neoprene sleeve.  There was some 
mild tenderness to palpation of the medial joint line.  There 
was fullness above the knee cap which seemed to be from some 
thickened skin directly over the anterior aspect of the knee 
and inferior pole of the patella.  There was no effusion, 
fluctuance, or redness.  Active range of motion was noted as 
8 degrees of extension to 140 degrees of flexion.  During 
passive range of motion the veteran reached full extension.  
There was no instability to varus-valgus, and anterior-
posterior drawer, Lachman's, and McMurray's testing was 
negative.  The examiner diagnosed the veteran with early 
post-traumatic degenerative arthritis, medial compartment, of 
the right knee.

The April 1998 VA examination noted range of motion from 5 
degrees of extension to 140 degrees of flexion.  There was 
tenderness along the medial joint line.  There was also some 
fullness anterior to the knee cap and inferior pole of the 
patella which seemed to be chronic in nature.  There was no 
significant effusion.  Passive extension was zero degrees.  
There was no instability noted with varus and valgus stress, 
anterior drawer, McMurray's, and Lachman's testing.  The 
veteran was able to elicit a clicking sensation when he 
actively extended his knee, and some mild patellofemoral 
crepitus was noted with range of motion.  The diagnosis was 
early degenerative changes of the right knee.  

In October 2001, the Board remanded the issue for an 
additional examination.  During the August 2003 VA 
examination, the veteran was noted as using a cane for his 
right knee.  Range of motion was noted as full extension to 
125 degrees of flexion without difficulty.  Strength was 5/5, 
and radial pulses were 2+.  The knee was stable to varus and 
valgus stress.  The veteran complained of medial joint line 
tenderness and mild crepitation through passive range of 
motion.  Patellar grind test was negative as well as the 
anterior drawer, posterior drawer, and Lachman tests.  There 
was no effusion.  The radiology report demonstrated some mild 
tibia spine peaking and subchondral sclerosis over the medial 
and lateral joint space of the right knee which was noted as 
consistent with the history of traumatic arthritis.

During the August 2005 VA examination, the veteran complained 
of pain and occasional pop and catch sensation but noted no 
true mechanical symptoms or severe flare-ups.  He also 
complained of some instability with lateral movement.  He 
does not use a brace or assistive devices.  The examiner 
noted that the 2003 VA examination noted that the veteran 
used a cane but that he did not have one with him during this 
examination.  Range of motion was from zero to 120 degrees, 
active, passive, and repetitive.  The knee was stable to 
varus and valgus with negative anterior and posterior drawer 
signs.  He had a negative varus and valgus stress test, 
McMurray's, and patellar glide test.  There was mild medial 
joint line pain but no subluxation.  The examiner noted that 
the right lower extremities were otherwise neurovasculary 
intact.  

The radiology report demonstrated mild, medial compartment 
arthrosis with some squaring of the distal femur.  There were 
no osteophytes.  The impression was stable, mild medial 
compartmental arthritis.  The examiner noted that the veteran 
demonstrated very little in the way of limitation of motion 
or activity and did not describe any flare-ups.  The examiner 
further concluded that the veteran did not qualify for any 
additional limitation of range of motion or functional 
limitation or loss due to his right knee during flare-ups.

The veteran's right knee disability has been rated under DC 
5010 which directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  

In the absence of any limitation of motion, if x-rays show 
involvement of two or more major joints, or 2 or more minor 
joint groups, a 10 percent rating will be warranted.  If x-
rays show involvement of two or more major joints, or 2 or 
more minor joint groups, with incapacitating exacerbations, a 
20 percent rating will be assigned. 
 
X-ray studies of record confirm arthritis.  Thus, DCs 5010 
and 5003 are applicable, and direct the Board's attention to 
DCs 5261 and 5260 for limitation of motion referable to the 
knee.  

In order to assign a noncompensable rating under DC 5260, 
flexion of the leg must be limited to 60 degrees, and a 10 
percent rating requires flexion limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5260.  For a noncompensable rating under 
DC 5261, there must be limitation of extension of the leg to 
5 degrees, and a 10 percent rating requires extension limited 
to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  The standardized 
range of motion for the knee is flexion to 140 degrees and 
extension to zero degrees.  38 C.F.R. § 4.71, Plate II. 
 
The medical evidence of record does demonstrate some 
noncompensable limitation of motion for both extension and 
flexion.  Despite that limitation, however, it still does not 
reach even the compensable (zero percent) rating criteria 
under DC 5260 or DC 5261.  Therefore, under DC 5003, not more 
than a 10 percent rating is appropriate.  Although the 
veteran complains of instability and has been noted as using 
a cane, there is no medical evidence of record showing that 
the veteran actually suffers from instability.  Based on the 
above medical evidence, an increased rating, or separate 
disability rating, under DC 5257 is not warranted.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the 
veteran's reports of knee symptoms have been considered; 
however, the evidence does not show that even with 
consideration of potential limitation of motion, the veteran 
would have limitation of motion in excess of 10 percent.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a higher initial rating for 
the right knee disability.  The veteran has been deemed 
competent to describe his symptoms and manifestations of the 
disability, but the preponderance of the lay and medical 
evidence is against a higher evaluation.  The benefit of the 
doubt rule, therefore, is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Vocational Rehabilitation 

In January 1998, the veteran applied for the Vocational 
Rehabilitation Program and was found entitled to services.  
In November 1998, a Rehabilitation Plan was developed which 
approved the veteran for an Associate of Science degree in 
Architectural Design and Construction Technology at Seminole 
Community College.  However, the veteran refused to meet with 
the case managers to discuss his case and failed to submit 
his grades and class schedule.  A mediation conference was 
set up between the veteran's attorney at the time, the 
veteran, and the contract manager to attempt to resolve the 
case.  The veteran still refused to cooperate.  The staff 
agreed that a comprehensive psychological evaluation was 
called for with recommendations for treatment.  The veteran's 
attorney noted that the veteran had already attended a 
psychological evaluation in 1993 at the West Haven VA Medical 
Center which should be sufficient.  

In May 2000, the veteran was notified that the services would 
be interrupted for failure to cooperate with the Vocational 
Rehabilitation staff and attend a psychological evaluation.  
In June 2000, services were terminated.  During the December 
2000 RO hearing, the veteran admitted to not returning the 
case manager's telephone calls to reschedule meetings.  See 
RO Hearing Transcript p. 4.  The veteran was also informed of 
the need to undergo a psychiatric evaluation to determine his 
aptitudes, abilities, and training needs, and he refused to 
attend such an evaluation.  See RO Hearing Transcript pp. 22, 
25, 27.  

A person shall be entitled to a rehabilitation program that 
has a service-connected disability rated at 10 percent and is 
determined to be in need of rehabilitation because of a 
serious employment handicap.  38 U.S.C.A. § 3102.  A 
vocational rehabilitation case will be assigned to 
discontinued status following assignment to interrupted 
status for reasons including but not limited to: (1) the 
veteran declines to initiate or continue the rehabilitation 
process; (2) when a veteran's conduct or cooperation becomes 
unsatisfactory; (3) eligibility and entitlement lapses; (4) 
the veteran is unable to participate because of a serious 
physical or emotional problem for an extended period; (5) the 
veteran voluntarily withdraws from the program; (6) if a 
veteran fails to progress in a program through lack of 
application or inability to benefit despite the best efforts 
of VA and the veteran.  38 C.F.R. § 21.98. 
 
If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation in a vocational 
rehabilitation program, VA may, after determining that all 
reasonable counseling efforts have been made and are found 
not reasonably likely to be effective, discontinue services 
and assistance, unless mitigating circumstances exist.  38 
C.F.R. § 21.364. 
 
The Board finds that the veteran has failed to maintain 
satisfactory conduct and has not cooperated in the vocational 
rehabilitation program, by refusing to undergo reasonable and 
appropriate testing, and by refusing to meet with his case 
manager as required by his Rehabilitation Plan.  All 
reasonable counseling efforts have been made, and the Board 
concludes that further efforts are not likely to be 
effective.  There are no mitigating circumstances for 
consideration.  The Board further finds that the VA has fully 
complied with the procedural requirements for discontinuance.  
Accordingly, discontinuance of vocational rehabilitation 
benefits is warranted. 

V.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The veteran was advised of the necessary evidence to 
substantiate his claims; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claims.  See Letters from RO 
to the veteran (Apr. 2002, July 2002, May 2004, Oct. 2005, 
Jan. 2007).  Although the initial AOJ decision was made prior 
to the veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  

Even though there was no specified notice as to what 
constitutes new and material evidence in this case, see Kent 
v. Nicholson, 20 Vet. App. 1 (2006), there was no resulting 
prejudice to the veteran.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  The veteran was informed by the 
September 1998 rating decision, April 1999 statement of the 
case, and the September 2005 supplemental statement of the 
case as to what specific evidence was necessary to reopen his 
case and establish service connection, and the case was 
subsequently readjudicated without taint from the prior 
decisions.  In January 2007, the veteran was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis, 6 Vet. App. at 430 (holding that remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Accordingly, the Board finds that no prejudice 
to the veteran will result from an adjudication of his claims 
in this decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded a VA examination for his left knee, right 
hip, and right shoulder disabilities.  A medical examination 
and opinion is not necessary for the alcoholism and smoking 
issues because those claims are without legal merit.  Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

New and material evidence has not been received to reopen 
service connection for a disability manifested by numbness of 
the distal phalanx of the left ring finger, to include as 
secondary to the service-connected cervical spine disability, 
and reopening the claim is denied.

Service connection for alcoholism is denied.

Service connection for residuals of smoking is denied. 

Service connection for left knee disability, to include as 
secondary to the service-connected right knee disability, is 
denied.

Service connection for right hip disability, to include as 
secondary to the service-connected right knee disability, is 
denied.

Service connection for right shoulder disability, to include 
as secondary to the service-connected cervical spine 
disability, is denied.

A higher initial evaluation than 30 percent for cervical 
spine disability is denied.

A higher initial evaluation than 10 percent for right knee 
disability is denied.

Discontinuance of the veteran's Vocational Rehabilitation 
Program benefits pursuant to Chapter 31, Title 38, United 
States Code, was proper.


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


